DETAILED ACTION

EXAMINER’S AMENDMENT
 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kevin Jones, Reg. No. 56,809 on 5/7/2021. 

Claims:

1. (Currently Amended) A method comprising: 
 	displaying a particular screen on an entire display of a mobile apparatus when the mobile apparatus is in a locked state, 
 	the particular screen displaying only a first set of indicators; 
 	detecting a user with the mobile apparatus; 
 	authenticating the user with the mobile apparatus automatically on background using a primary biometric authentication method; 
 	unlocking the locked state of the mobile apparatus in response to authenticating the user automatically on background, 
 	the unlocking placing the mobile apparatus in an unlocked state; and 

 	after authenticating the user automatically on background[:], receiving an input from the user; and 
 	based on the received input, changing a view on the particular screen to a normal operating system view different from the particular screen and relating to an unlocked state of the mobile apparatus, enabling user access to applications which were not accessible during the locked state.  

10. (Currently Amended) A mobile apparatus comprising: 
 	a display; 
 	at least one processor, and 
 	at least one memory storing program instructions that, when executed by the at least one processor, cause the mobile apparatus to: 
 	display only a particular screen when the mobile apparatus is in a locked state, the particular screen being the only screen displayed in the locked state;
 	the particular screen displaying only a first set of indicators; 
 	detect a user while the mobile apparatus is in the locked state; 
 	authenticate the user automatically on background using a primary biometric authentication method; 
unlock the locked state in response to authenticating the user automatically on background, the unlocking placing the mobile apparatus in an unlocked state; and 

after authenticating the user automatically on background[:], receiving an input from the user; and 
based on the received input, changing a view on the particular screen to a normal operating system view different from the particular screen and relating to an unlocked state of the mobile apparatus, enabling user access to applications which were not accessible during the locked state.  

20. (Currently Amended) A mobile apparatus comprising: 
 	a display; 
 	a detector; 
an authentication device; 
at least one processor, and 
at least one memory storing program instructions that, 
when executed by the at least one processor, 
cause the mobile apparatus to: 
display a particular screen on an entire display of the mobile apparatus when the mobile apparatus is in a locked state, 
the particular screen displaying only a first set of indicators; 
detect a user with the detector while the mobile apparatus is in the locked state; 
authenticate the user automatically on background using a primary biometric authentication method with the authentication device; 
, the unlocking placing the mobile apparatus in an unlocked state; and 
based on unlocking the locked state, maintain the display of the particular screen displaying only the first set indicators until receiving input from the user, 
the input changing a view on the particular screen to a normal operating system view different from the particular screen and relating to an unlocked state of the mobile apparatus, enabling user access to applications which were not accessible during the locked state.   
   
Allowable Subject Matter

2.	Claims 1-20 are allowed.

3.	The following is an examiner’s reason for allowance:

  	Regarding claim 1, the prior art of record Zhao et al. (US 2012/0235790 A1) discloses a method comprising: detecting the user with a mobile apparatus; 
  	authenticating the user with the mobile apparatus automatically on background using a primary biometric authentication method; 
 	 	unlocking the locked state of the mobile apparatus in response to authenticating the user automatically on background, the unlocking placing the mobile apparatus in an unlocked state.
	

 	 	based on unlocking the locked state, maintaining the display of the particular screen displaying only the first set of indicators; and
 	 	wherein based at least in part on authenticating the user automatically on background, a view on the particular screen changes to a normal operating system view relating to an unlocked state of the mobile apparatus.
	 	The prior art of record Shepherd et al. (US 2014/0283128 A1) discloses wherein based at least in part on authenticating the user automatically on background and then receiving an input from the user, a view on the particular screen changes to a normal operating system view relating to an unlocked state of the mobile apparatus.
	However, neither Zhao et al., Chaudhri et al., nor Shepherd et al. teaches or suggests or made obvious based on unlocking the locked state, maintaining the display of the particular screen displaying only the first set of indicators; and 
 	after authenticating the user automatically on background, receiving an input from the user; and 
 	based on the received input, changing a view on the particular screen to a normal operating system view different from the particular screen and relating to an unlocked state of the mobile apparatus, enabling user access to applications which were not accessible during the locked state.  


 	 	a display, and at least one memory storing program instructions that, when executed by the at least one processor, cause the mobile apparatus to: 
 	 	detect a user while the mobile apparatus is in the locked state; authenticate the user automatically on background using a primary biometric authentication method; unlock the locked state in response to authenticating the user automatically on background, the unlocking placing the mobile apparatus in an unlocked state. 	 	The prior art of record Chaudhri et al. (US 2012/0293438 A1) discloses displaying only a particular screen when the mobile apparatus is in a locked state, the particular screen displaying only a first set of indicators; and 
 	 	based on unlocking the locked state maintain only displaying the particular screen that displays on the first set of indicators; and
 	 	wherein based at least in part on authenticating the user automatically on background, a view on the particular screen changes to a normal operating system view relating to an unlocked state of the mobile apparatus.
	 	The prior art of record Shepherd et al. (US 2014/0283128 A1) discloses wherein based at least in part on authenticating the user automatically on background and then receiving an input from the user, a view on the particular screen changes to a normal operating system view relating to an unlocked state of the mobile apparatus.
 However, neither Zhao et al., Chaudhri et al., nor Shepherd et al. teaches or suggests or made obvious based on unlocking the locked state maintain only displaying the particular screen that displays only the first set of indicators; and 

based on the received input, changing a view on the particular screen to a normal operating system view different from the particular screen and relating to an unlocked state of the mobile apparatus, enabling user access to applications which were not accessible during the locked state.  

 	 	Regarding claim 20, the prior art of record Zhao et al. (US 2012/0235790 A1) discloses a mobile apparatus comprising: 
	 	a display; a detector; an authentication device; at least one processor, and 
	 	at least one memory storing program instructions that, when executed by the at least one processor, cause the mobile apparatus to: detect a user with the detector while the mobile apparatus is in a locked state; 
	 	authenticate the user automatically on background using a primary biometric authentication method with the authentication device; 
	 	unlock the locked state in response to authenticating the user automatically on background.	 	The prior art of record Chaudhri et al. (US 2012/0293438 A1) discloses displaying a particular screen when the mobile apparatus is in a locked state, the particular screen displaying only one or more indicators; 
 	 	based on unlocking the locked state maintain the display of the particular screen displaying only the one or more indicators.

based on unlocking the locked state, maintain the display of the particular screen displaying only the first set indicators until receiving input from the user, 
the input changing a view on the particular screen to a normal operating system view different from the particular screen and relating to an unlocked state of the mobile apparatus, enabling user access to applications which were not accessible during the locked state.      

4. 	All the dependent claims are also allowed based on their dependency on claim 1, 10, and 20.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J. YI whose telephone number is (571)270-7696.  The examiner can normally be reached on Monday thru Friday: 8:00AM to 5PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER  YI/
Examiner, Art Unit 2643

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643